Citation Nr: 1508696	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  13-04 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to December 1976.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for an increased rating for bilateral hearing loss.  This decision also denied a petition to reopen a claim for service connection for a lumbar spine disability and a claim for service connection for a left leg disability to include numbness, and the Veteran filed a notice of disagreement with respect to all three claims denied in the October 2011 rating decision in December 2011.  However, as a July 2012 rating decision reopened and granted the claim for service connection for a lumbar spine disability and granted service connection for radiculopathy of the left lower extremity, the only issue remaining for consideration is entitlement to an increased rating for bilateral hearing loss.

In May 2014, the Veteran testified at a Board video-conference hearing before the undersigned Acting Veterans Law Judge pursuant to the provisions of 38 U.S.C.A. § 7107(e) (2014).  During this hearing, the undersigned Acting Veterans Law Judge was located in Washington, D.C., and the Veteran was located at the RO.  A transcript of this hearing is of record. 

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  There are no documents in the VBMS file at the time of this writing and a review of the documents in the Virtual VA file reveals that with the exception of a copy of the transcript from the May 2014 Board hearing, a copy of which has been physically added to the paper claims file, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.   
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the claim so that the Veteran is afforded every possible consideration.  
38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The Board notes that the Veteran was last afforded a VA audiometric examination to assess the severity of his hearing loss over three years ago in May 2011, and the Veteran testified at his May 2014 hearing that his hearing loss has worsened since this examination.  Given the time that has elapsed since the Veteran was last afforded a VA audiometric examination and the assertions as to worsening hearing, the AOJ will be directed to afford the Veteran a VA audiometric examination so as to determine the current severity of his service-connected bilateral hearing loss.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.326 (2014); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Snuffer v. Gober, 10 Vet. App. 400 (1997); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current severity of his bilateral hearing loss.  The paper and electronic claims files must be made available for review of the Veteran's pertinent medical history.

The examiner should conduct audiometric testing and report the resulting auditory thresholds, in decibels, for the frequencies of 1000, 2000, 3000, and 4000 Hertz.  A Maryland CNC Test should also be administered to obtain speech recognition scores.  The examiner is specifically requested to describe the functional effects caused by the Veteran's bilateral hearing loss.  Any additional evaluations, studies, and tests deemed necessary by the examiner should be conducted.

All opinions provided should be supported by a clear rationale.

2.  After completing the above, and any other development as may be indicated, the claim for an increased rating for bilateral hearing loss should be readjudicated based on the entirety of the evidence.  To the extent this does not result in a complete grant of all benefits sought, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

